Citation Nr: 1435441	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran later appeared via a Board videoconference before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The evidence of record demonstrates that it is likely that currently diagnosed PTSD is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board makes no determination unfavorable to the Veteran.  Rather, the Board grants the Veteran's claim of entitlement to service connection for a PTSD.  Accordingly, assuming without deciding, that there was any error with respect to either the duty to notify or the duty to assist, any error was harmless.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions or hardships of service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1) (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

The Board notes that the Veteran did not serve in combat during his service and his alleged stressor does not relate to such.  The Veteran service treatment records are absent of any references, complaints, or treatments for any psychological difficulties.  He has alleged that he experienced the stressor of tending to the dead and wounded during the aftermath of an explosion on board the USS Turner Joy during activity military service during the Navy.  

Historically, the Veteran served on active duty in the Navy from July 1965 to January 1969.  Specifically, the Veteran was assigned to the USS Turner Joy from October 1965 to September 1967.

In June 2008, the Veteran submitted a statement in support of his claim for service connection for posttraumatic stress disorder.  Specifically, the Veteran reported that during combat operations off the coast of the Republic of Vietnam, a 5-inch gun mount exploded when a round misfired and detonated.  The Veteran described being assigned to a working party caring for wounded and the dead during the aftermath of the explosion.  He further described graphic burns and open wounds.  He also reported smelling burning flesh and being covered in blood from the wounded that haunts his memories to this day. 

An April 2008 VA treatment record shows that the Veteran had been experiencing mood swings, increased states of irritability, shortness of temper, argumentative interactions, and also sleep difficulties.  He reported that he had been troubled by PTSD symptoms for years but that he denied this for decades and it was only recently that he admitted these symptoms.  The Veteran reported that while he was in Vietnam, he was exposed to burn victims and got some of their skin attached to him and recalled the smell of the burnt flesh.  VA medical personnel recommended that the Veteran be further assess for PTSD.

A November 2011 QTC examination report shows that the Veteran was diagnosed with PTSD based upon his claimed in-service stressor.  The QTC examiner reported that the Veteran's PTSD was caused by or a result of the trauma he experienced on board the USS Turner Joy.  

Initially, the Board finds that the objective evidence does not show that the Veteran engaged in combat.  A review of his service personnel records, including his reports of separation, Form DD 214, revealed no decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated.

As the Veteran is not shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2013); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In reviewing the Veteran's claim, the Board finds that the record contains credible and competent evidence to support the Veteran's claimed stressor.  A report from the United States Army & Joint Services Records Research Center (JSRRC), shows that on October 25, 1965, while providing support for friendly and South Vietnamese ground forces, a round which had been misfired detonated in one of the 5-inch gun mounts which caused damages, wounded three men, and killed three men.  The Board also notes that there are deck logs dated October 1965, which also reported the incident in detail on board the USS Turner Joy.  The Board finds that the Veteran's submitted statements and testimony before the assigned are credible.  The Board further notes that there is no evidence of record which contradicts the Veteran's statements regarding caring for wounded and the dead aboard the USS Turner Joy or to call into question the Veteran's credibility.

While the Board is aware that the JSRRC Coordinator apparently determined that the Veteran's reported stressor did not provide a reasonable basis for his PTSD, this statement goes to the adequacy of the stressor, not its verification.  The JSRRC Coordinator is not competent to express an opinion as to the adequacy of a reported PTSD stressor.

Accordingly, the Board finds that the Veteran's claimed in-service stressor has been verified, and that the medical evidence of record reflects that this incident was the cause of his diagnosed PTSD.

Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to his traumatic experience in service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b) (2013).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


